Citation Nr: 0639980	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-17-368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.  

2.  Entitlement to service connection for a left inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, KY.

The issue of service connection for a left inguinal hernia is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its duties 
to notify and assist the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  A cardiovascular disability was not manifest during 
service, coronary artery disease and hypertension were not 
manifest within one year of separation, and current 
cardiovascular disability to include coronary artery disease 
and hypertension, is not attributable to service.


CONCLUSION OF LAW

Cardiovascular disability was not incurred in or aggravated 
by service and valvular heart disease and hypertension may 
not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records and pertinent post-
service medical records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection for Cardiovascular Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, valvular heart disease and hypertension will be 
presumed to have been incurred in or aggravated by service if 
it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In this case, the veteran is seeking service connection for a 
cardiovascular disability.  According to the veteran, he 
currently suffers from chronic hypotension and a chronic 
irregular heartbeat.  Moreover, he contends that his 
condition did not exist prior to service.  Therefore, the 
veteran asserts that he currently has a cardiovascular 
disability, and that this disability is etiologically related 
to service.  The veteran maintains that he had no signs of 
cardiovascular disability prior to induction into the Army.  
Accordingly, on his November 1960 entrance examination, the 
veteran checked "no" to shortness of breath, pain or 
pressure in chest, palpitation or pounding heart, and high or 
low blood pressure.

Service medical records show that the veteran never reported 
or sought medical treatment for any cardiovascular 
irregularity, and no signs of cardiovascular disability were 
noted during the veteran's three-year service period.

On his September 1963 Report of Medical History in 
conjunction with his separation examination, the veteran 
checked "no" to the heart-related symptoms, and he stated 
that he was in "good" health.  The separation examination 
indicated that the heart was normal.  His blood pressure 
reading was 142/74.  There was no diagnosis of any 
cardiovascular disability.  

Thus, there were no complaints, findings, treatment, or 
diagnoses of cardiovascular injury or disease during service.  

During the one year presumptive period after service, there 
are no medical records pertaining to any cardiovascular 
disability.  

Following service, VA Medical Center records dated from 2000 
through 2002 show that the veteran was diagnosed as having 
coronary artery disease and hypertension.  In addition, he 
underwent bypass grafting as well as a stent placement.  With 
regard to alleged hypotension and irregular heart beat, the 
veteran had a brief episode of hypotension during a November 
2001 period of hospitalization.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Although the veteran contends that he currently has current 
cardiovascular disability which is etiologically related to 
inservice cardiovascular disability, the veteran is not 
competent to make this medical assessment.  See Espiritu.  
Further, the clinical findings do not support his contention.  

Specifically, the medical records do not reflect any 
manifestations of cardiovascular disability within one year 
of service separation nor do they establish that post-service 
diagnoses of cardiovascular disabilities to include coronary 
artery disease and hypertension are etiologically 
attributable to service.  Although the veteran alleges that 
hypotension and irregular heart beat had their onset during 
service, the record does not support his assertions.  In 
fact, the current diagnoses are coronary artery disease and 
hypertension, which, as indicated, are not related to service 
nor were manifest within one year thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Accordingly, service connection is 
denied.  


ORDER

Service connection for cardiovascular disability is denied.


REMAND

The Board finds that prior to the adjudication of the issue 
of service connection for a left inguinal hernia, additional 
development is needed. 

On the veteran's September 1963 separation examination, the 
examiner noted the presence of a "small left inguinal 
hernia."  A subsequent health record note shows that the 
veteran had a questionable left inguinal hernia for which the 
veteran reportedly refused surgery.  Thereafter in September 
1963, the veteran signed a statement in which he certified 
that the left inguinal hernia was present at the time of his 
induction into the Army.  However, there is no such notation 
on the veteran's November 1960 entrance examination.  
According to the veteran, he was instructed to sign the 
statement in order to avoid having an operation at that time.  

Post-service, there is no medical evidence in the veteran's 
record pertaining to a left inguinal hernia.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

In this case, there is inservice evidence of a left inguinal 
hernia.  While there are no specific medical records 
pertaining to a left inguinal hernia, the veteran reports 
that he currently has a hernia.  In light of the foregoing, 
the Board finds that the veteran should be afforded a VA 
examination to determine the existence, or non-existence, of 
a left inguinal hernia.  If found, the examiner should opine 
whether the current left inguinal hernia is as likely as not 
related to service.

The veteran should be issued a letter in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, in 
particular Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA examination 
to determine the etiology of a left inguinal 
hernia, if present.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests should be accomplished.  
The examiner should opine as to whether it is 
at least as likely as not that a left 
inguinal hernia, if present, is related to 
service.  A complete rationale for any 
opinion expressed should be included in the 
examination report.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


